DETAILED ACTION
The instant application having Application No. 16/777,153 filed on 30 January 2020 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 30 January 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Objections
Claims 18-20 are objected to because of the following informalities: each of claims 18-20 is a non-transitory computer-readable medium claim which improperly depend upon system claim 14, while also reciting claim elements with antecedent basis in claim 16. For the purposes of Examination, claims 18-20 are interpreted as depending upon claim 16. Appropriate correction is required.

Allowable Subject Matter
Claims 3, 6, 10, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 16. These claimed limitations are not present in the prior art of record and would not have been obvious, thus claim 16, and claim 17 as dependent upon claim 16, is in condition for allowance.

Claims 18-20 would be allowable if rewritten to overcome the objection set forth in this Office action, with dependency corrected to claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over VoBa et al. (U.S. 2011/0202916) (Hereinafter VoBa) in view of Laor, Dor (U.S. 2011/0231710) (Hereinafter Laor), further in view of Lentz et al. (U.S. 2017/0004066) (Hereinafter Lentz), and further in view of Eastvold, Roger (U.S. 2002/0112064) (Hereinafter Eastvold).
As per claim 1, VoBa discloses a method comprising: 
receiving, by a processing device, from a computing device, an encrypted virtual disk image (see for example VoBa, this limitation is disclosed such that a VHD (i.e. claimed “virtual disk image”) that is encrypted is moved from one computing device/server to another computing device/server (i.e. “received” by a target “processing device” the VHD is moved to from a source “computing device”); paragraphs [0032], [0038]-[0039]);
initiating, by the processing device, instantiation of a virtual machine (VM) using the encrypted virtual disk image (see for example VoBa, this limitation is disclosed such that a virtual machine is distributed as the encrypted VHD, and the virtual machine is instantiated from the VHD; paragraphs [0032], [0038]-[0039]).
 initiating, by the processing device, instantiation of a virtual machine (VM) using the encrypted virtual disk image, VoBa does not explicitly teach a virtual disk image comprising a set of debug logs.
However, Laor discloses a virtual disk image comprising a set of debug logs (see for example Laor, this limitation is disclosed such that there is a mechanism that saves crash dump files of a virtual machine to a crash dump virtual disk; paragraph [0010]. The crash dump files are used to debug the root cause of a VM problem; paragraph [0023]); and
VoBa in view of Laor is analogous art because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by VoBa by saving crash dumps to a virtual disk for debugging as taught by Laor because it would enhance the teaching of VoBa with an effective means of making stored crash files accessible outside of operations of aVM (as suggested by Laor, Abstract).
Although VoBa discloses initiating, by the processing device, instantiation of a virtual machine (VM) using the encrypted virtual disk image, VoBa does not explicitly teach a VM that is to execute a log access application to analyze a set of debug logs.
However Lentz discloses a VM that is to execute a log access application to analyze a set of debug logs (see for example Lentz, this limitation is disclosed such that a management system that includes a debugger may be run in a virtual machine instance, the debugger processing and analyzing records information (i.e. “set of debug logs”); paragraph [0022]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by VoBa by running a management system with a debugger in a VM as taught by Lentz because it would enhance the teaching of VoBa with an effective means of debugging events that may occur during runtime of a distributed event processing application (as suggested by Lentz, paragraph [0022]).
VoBa in view of Laor, further in view of Lentz does not explicitly teach sending, to a computing device, a request for access to a set of debug logs by a log access application, and receiving, from the computing device, an indication granting access to the set of debug logs by the log access application, wherein having access to the set of debug logs allows the log access application to analyze the set of debug logs to identify an issue associated with the set of debug logs.
However, Eastvold discloses sending, to a computing device, a request for access to a set of debug logs by a log access application (see for example Eastvold, this limitation is disclosed such that a user request is received by a diagnostic monitor system of a server to view any particular error log table (i.e. “set of debug logs”)); paragraphs [0047], [0051]); and 
receiving, from the computing device, an indication granting access to the set of debug logs by the log access application, wherein having access to the set of debug logs allows the log access application to analyze the set of debug logs to identify an issue associated with the set of debug logs (see for example Eastvold, this limitation is disclosed such that the request to view the error log table is authenticated allowing the user to view the paragraphs [0047], [0051]. The tool is used to discover errors using analysis; paragraph [0032]).
VoBa in view of Laor, further in view of Lentz is analogous art with Eastvold because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by VoBa in view of Laor, further in view of Lentz by performing authentication for allowing a user to view error logs as taught by Eastvold because it would enhance the teaching of VoBa in view of Laor, further in view of Lentz with an effective means of offering a high level of security for monitoring performance (as suggested by Eastvold, paragraph [0011]).
As per claim 2, VoBa in view of Laor, further in view of Lentz, further in view of Eastvold discloses the method of claim 1, further comprising: transmitting a validation measurement associated with the processing device along with the request for access to the set of debug logs (see for example Eastvold, this limitation is disclosed such that the user requests access [to view the error log table] with a login, password, and token card (i.e. token of a token card corresponds to claimed “validation measurement”); paragraph [0037]).  
As per claim 4, VoBa in view of Laor, further in view of Lentz, further in view of Eastvold discloses method of claim 1, wherein receiving the indication from the computing device granting access to the set of debug logs comprises receiving a key to access the set of debug logs of the encrypted virtual disk image (see for example VoBa, this limitation is disclosed such that a key is transmitted to the target computing device in order to decrypted the virtual hard disk; paragraph [0006]).  
providing, to the computing device, a portion of an output generated by the log access application in view of analyzing the set of debug logs (see for example Lentz, this limitation is disclosed such that log file events are displayed as output on an agent timeline; paragraph [0024]).
As per claim 8, VoBa discloses a system comprising: 
a memory to store an encrypted virtual disk image (see for example VoBa, this limitation is disclosed such that there is a VHD (i.e. claimed “virtual disk image”) that is encrypted; paragraphs [0032], [0038]-[0039]. The VHD is implemented on a physical hard disk of a storage device (i.e. a memory); paragraph [0029]); 
a processing device operatively coupled to the memory (see for example VoBa, this limitation is disclosed such that systems include a processing unit coupled to the hard disk; Fig.1 and associated text), to: 
receive, from a computer system, the encrypted virtual disk image (see for example VoBa, this limitation is disclosed such that a VHD (i.e. claimed “virtual disk image”) that is encrypted is moved from one computing device/server to another computing device/server (i.e. “received” by a target “processing device” the VHD is moved to from a source “computing device”); paragraphs [0032], [0038]-[0039]);  
initiate instantiation of a virtual machine (VM) using the encrypted virtual disk image (see for example VoBa, this limitation is disclosed such that a virtual machine is distributed as the encrypted VHD, and the virtual machine is instantiated from the VHD; paragraphs [0032], [0038]-[0039]));
the computer system validating (see for example VoBa, this limitation is disclosed such that a trust process validates each component of hardware and software; paragraph [0035]);
receiving a key from the computer system in view of the computer system validating that the VM is executing the trusted log access application to access the set of debug logs (see for example VoBa, this limitation is disclosed such that a key is transmitted to the target computing device in order to decrypted the virtual hard disk; paragraph [0006]).
Although VoBa discloses receiving, from a computer system, an encrypted virtual disk image, VoBa does not explicitly teach a virtual disk image comprising a set of debug logs, and providing an indication to the computer system that an issue is likely to develop in view of the set of debug logs.
However, Laor discloses a virtual disk image comprising a set of debug logs (see for example Laor, this limitation is disclosed such that there is a mechanism that saves crash dump files of a virtual machine to a crash dump virtual disk; paragraph [0010]. The crash dump files are used to debug the root cause of a VM problem; paragraph [0023]); and
providing an indication to the computer system that an issue is likely to develop in view of the set of debug logs (see for example Laor, this limitation is disclosed such that the VM crash detector monitors and detects events that may indicate a crash event in conjunction with a crash dump file; paragraph [0034]).
VoBa in view of Laor is analogous art because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by VoBa by saving crash dumps to a virtual disk for debugging as taught by Laor because it would enhance the teaching of VoBa Abstract).
Although VoBa discloses initiating, by the processing device, instantiation of a virtual machine (VM) using the encrypted virtual disk image, VoBa does not explicitly teach a VM that is to execute a trusted log access application to analyze the set of debug logs.
However Lentz discloses a VM that is to execute a trusted log access application to analyze the set of debug logs (see for example Lentz, this limitation is disclosed such that a management system that includes a debugger may be run in a virtual machine instance, the debugger processing and analyzing records information (i.e. “set of debug logs”); paragraph [0022]).
VoBa in view of Lentz is analogous art because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by VoBa by running a management system with a debugger in a VM as taught by Lentz because it would enhance the teaching of VoBa with an effective means of debugging events that may occur during runtime of a distributed event processing application (as suggested by Lentz, paragraph [0022]).
VoBa in view of Laor, further in view of Lentz does not explicitly teach transmitting a validation measurement to a computer system to validate that a VM is executing a trusted log access application.
However, Eastvold discloses transmitting a validation measurement to a computer system to validate that a VM is executing a trusted log access application (see for example Eastvold, this limitation is disclosed such that a user request is received by a diagnostic monitor system of a paragraphs [0047], [0051]). 
VoBa in view of Laor, further in view of Lentz is analogous art with Eastvold because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by VoBa in view of Laor, further in view of Lentz by performing authentication for allowing a user to view error logs as taught by Eastvold because it would enhance the teaching of VoBa in view of Laor, further in view of Lentz with an effective means of offering a high level of security for monitoring performance (as suggested by Eastvold, paragraph [0011]).
As per claim 9 Voba in view of Laor, further in view of Lentz, further in view of Eastvold discloses the system of claim 8, wherein the processing device is further to: responsive to receiving the key form the computer system, decrypt the encrypted virtual disk image using the key and instantiate the VM using the decrypted virtual disk image (see for example VoBa, this limitation is disclosed such that the virtual hard disk as decrypted by the key is used to instantiate a virtual machine; paragraph [0007]).  
As per claim 11, Voba in view of Laor, further in view of Lentz, further in view of Eastvold discloses the system of claim 8, wherein the validation measurement comprises a digital signature supplied by the processing device to indicate that the VM is executing the trusted log access application (see for example Eastvold, this limitation is disclosed such that the user requests access [to view the error log table] with a login, password, and token card (i.e. token of a token card is a “digital signature”); paragraph [0037]).  
provide, to the computer system, a portion of an output generated by the trusted log access application in view of the set of debug logs (see for example Lentz, this limitation is disclosed such that log file events are displayed as output on an agent timeline; paragraph [0024]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over VoBa (U.S. 2011/0202916) in view of Laor (U.S. 2011/0231710), further in view of Lentz (U.S. 2017/0004066), further in view of Eastvold (U.S. 2002/0112064) as applied to claims 1 and 12 above, respectively, and further in view of Aniszczyk et al. (U.S. 2011/0023019) (Hereinafter Aniszczyk).
As per claim 7, VoBa in view of Laor, further in view of Lentz, further in view of Eastvold discloses the method for claim 1 (see rejection of claim 1 above), but does not explicitly teach providing, to the computing device, a record of access to the set of debug logs by the log access application.
However, Aniszczyk discloses providing, to the computing device, a record of access to the set of debug logs by the log access application (see for example Aniszczyk, this limitation is disclosed such that file accesses by a process running in a virtual machine are monitored and stored in a file activity log; paragraph [0006]).
VoBa in view of Laor, further in view of Lentz, further in view of Eastvold is analogous art with Aniszczyk because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by VoBa in view of Laor, further in paragraph [0006]).
As per claim 14, VoBa in view of Laor, further in view of Lentz, further in view of Eastvold system of claim 12 (see rejection of claim 12 above), but does not explicitly teach the limitation wherein a portion of output is provided for display and corresponds to data to be displayed within a specified amount of time.  
However, Aniszczyk discloses the limitation wherein a portion of output is provided for display and corresponds to data to be displayed within a specified amount of time (see for example Aniszczyk, this limitation is disclosed such that file accesses by a process running in a virtual machine are monitored and stored in a file activity log. The file access information at a particular period of time is displayed; paragraph [0006]).
VoBa in view of Laor, further in view of Lentz, further in view of Eastvold is analogous art with Aniszczyk because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by VoBa in view of Laor, further in view of Lentz, further in view of Eastvold by storing and displaying file access information as taught by Aniszczyk because it would enhance the teaching of VoBa in view of Laor, further in view of Lentz, further in view of Eastvold with an effective means of representing actions performed in a debugging interface at a particular point in time (as suggested by Aniszczyk, paragraph [0006]).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Merkle et al. (U.S. 10,268,566) discloses establishing a secure connection with a client device in response to receiving a request from the client device for a secure debugging session to remotely debug an application instance running in a private cloud environment; col.1 lines {33}-{48}.
Hiar et al. (U.S. 2014/0032932) discloses a method for debugging and crash logging. A log file is received, wherein the log file includes encrypted log messages that indicate execution traces of code. At least a portion of the log file is then decrypted and viewed by employing a debug log viewer; paragraph [0012].
Cheng et al. (U.S. 2016/0342499) discloses using a debug firmware, debugging data is collected. Once an error is created, the collected debugging data is encrypted, and this encrypted data is attached to an error report that is sent to a product support team; paragraph [0022].
Roth et al. (U.S. 10,225,152) discloses an access control enforcement engine stores debugging information in a log file. The debugging information [in the log file] may be encrypted and an access control debugging service decrypts the debugging information; col.7 12-41. The debugging information associated with a request is stored in a log as described, and the stored debugging information can be sent to a requester or a third-party using an encrypted token; col.11 lines {6}-{37}.
Dunn, Chris (U.S. 2012/0216052) discloses a server that supports one or more virtual machines, and the virtual disks of those virtual machines are uploaded from physical storage paragraph [0021].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.